Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 17-20, 22-36 have been reviewed and are addressed below.  Claims 1-16, 21 have been cancelled.

Allowable Subject Matter
Claims 17-20, 22-36 are allowed.  The prior art discloses hospital bed (Lemire 2007/0157385) and system and method of bed data aggregation, normalization and communication to third parties (Huster, 2012/0316892) and authentication system in facility (Shindo 2014/0207490). 
The following is a statement of reasons for the indication of allowable subject matter: Applicant’s invention distinguishes itself from the prior art due the claimed invention of  claim 17 a “ system for associating a bed to a room of a healthcare facility, the system comprising a locator unit that is fixed in place in the room and that transmits a location ID, a patient bed having first circuitry that has a first ID and that receives the location ID, the patient bed having second circuitry that is independent of the first circuitry, the second circuitry being configured to transmit a bed ID and bed status data, a first transceiver spaced from the locator unit and spaced from the patient bed, the first transceiver receiving the first ID and location ID transmitted by the first circuitry, a second transceiver that is spaced from and independent of the first transceiver, the second transceiver receiving the bed ID and the bed status data transmitted by the  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD R REYES whose telephone number is (571)270-5212.  The examiner can normally be reached on 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice A Mooneyham can be reached on (571)272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


REGINALD R. REYES
Primary Examiner
Art Unit 3686



/REGINALD R REYES/Primary Examiner, Art Unit 3626